United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.D., Appellant
and
U.S. POSTAL SERVICE, FLINT MAIN POST
OFFICE, Flint, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0699
Issued: November 16, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 10, 2020 appellant, through counsel, filed a timely appeal from a
December 17, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a lower extremity
condition causally related to the accepted December 18, 2018 employment incident.
FACTUAL HISTORY
On May 16, 2019 appellant, then a 40-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that she sustained multiple injuries on December 18, 2018, including
a radial meniscus tear, an anterior cruciate ligament (ACL) tear, and osteoarthritis when she
stepped back and fell down steps when dropping packages off at a resident’s house while in the
performance of duty.
In an undated accompanying letter, appellant’s supervisor, C.B., controverted appellant’s
claim. She asserted that on the day of the alleged injury, appellant returned from her assignment
and left a note only with her temporary supervisor, D.H., indicating that she had hurt her ankle.
C.B. indicated that D.H. instructed appellant to immediately seek medical assistance and report
the incident, but appellant refused to seek medical attention. On May 16, 2019 appellant notified
the employing establishment that she had previously injured herself while in the performance of
duty and asserted that C.B. prevented her from getting medical assistance. C.B. alleged that
appellant never directly reported the incident to her and asserted that she was not sure if the
employment incident occurred as alleged.3
In a June 5, 2019 development letter, OWCP informed appellant of the type of factual and
medical evidence necessary to establish her claim and attached a questionnaire for her completion.
In a separate letter of even date, it requested additional information from the employing
establishment. OWCP afforded both parties 30 days to submit the requested information.
OWCP subsequently received additional evidence. In a December 21, 2018 emergency
department note, Dr. Sanford Ross, an emergency medicine specialist, noted that appellant
reported falling down several stairs three days prior and complained of left knee, right ankle, and
right wrist pain. He conducted a physical examination, which revealed no obvious gross
deformity, and reviewed x-rays of appellant’s left knee, right ankle, and right wrist, which
demonstrated lateral soft tissue swelling in the right ankle. Dr. Ross diagnosed left knee, right
ankle, and right wrist sprains.
Appellant submitted discharge instructions, dated April 26, 2019, which provided
instructions for care for knee pain.
In an April 29, 2019 report, Nathan L. Arnold, a physician assistant, noted that appellant
reported that her left knee began hurting prior to the fall in December 2018, but the employment
incident seemed to exacerbate her pain. Appellant also reported another recent injury that she
sustained when she was going from a squatted to a standing position. Mr. Arnold noted that
intramuscular steroid injections had not provided much relief. On physical examination, he
3
A Notice of Personnel Action (Form SF-50) with an effective date of December 28, 2018 indicated that appellant
had separated from the employing establishment as of that date.

2

observed moderate diffuse swelling in the left knee, which was worse over the suprapatellar area
and tenderness with palpation over the medial and lateral joint lines. Mr. Arnold reported that
x-rays of the left knee performed on the same day of his examination revealed medial joint space
narrowing consistent with osteoarthritis. He diagnosed osteoarthritis and recommended a
magnetic resonance imaging (MRI) scan to rule out a medial meniscus tear.
A May 11, 2019 left knee MRI scan demonstrated a probable medial meniscus tear with
extrusion and moderate medial compartment osteoarthrosis, a chronic ACL tear with anterior tibial
translation, moderate patellofemoral osteoarthrosis, effusion, and distention of the
semimembranosus/tibial collateral ligament bursa.
In a May 29, 2019 medical note, Dr. Osman M. Saeed, Board-certified in internal medicine,
noted that appellant was seen that day and excused her from work beginning April 29, 2019 until
further notice.
By decision dated July 23, 2019, OWCP found that appellant had not submitted sufficient
evidence to establish that the claimed December 18, 2018 employment incident had occurred at
the time, place, and in the manner alleged. Thus, it denied her traumatic injury claim because she
had not established the factual component of fact of injury.
On July 30, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. During the hearing, held on
November 4, 2019, appellant reiterated her account of the alleged December 18, 2018 employment
incident, noting that she stepped back and fell after dropping off a package on a porch. She alleged
that she injured her knee, ankle, and wrist during this incident.
The hearing representative held the case record open for 30 days for additional evidence.
In an August 22, 2019 medical report, Dr. Matthew C. Sardelli, a Board-certified
orthopedic surgeon, indicated that appellant sustained a twist and fall type of injury in
December 2018 and had constant left knee and right ankle pain. He noted that appellant constantly
woke from sleep at night and her pain was worsened with activities such as ascending and
descending stairs, squatting down, and getting in and out of a car. Dr. Sardelli reported that
appellant had been wearing a hinged knee sleeve for stability and physical therapy had not helped.
He conducted a physical examination and reviewed the May 11, 2019 left knee MRI scan.
Dr. Sardelli diagnosed right ankle Achilles tendinitis, a chronic left knee ACL tear, and left knee
osteoarthritis. He explained that appellant’s chronic ACL tear had led to secondary osteoarthritis.
Dr. Sardelli concluded that appellant’s conditions were work related.
In a November 22, 2019 letter, appellant’s supervisor, C.B., asserted that she never had a
meeting with appellant regarding the alleged December 18, 2018 employment incident.
By decision dated December 17, 2019, the hearing representative modified the prior
decision finding that appellant had established that the December 18, 2018 employment incident
had occurred as alleged and that the medical evidence of record established a diagnosed medical
condition. However, the case was denied as the evidence of record was insufficient to establish
causal relationship between the diagnosed conditions and the accepted December 18, 2018
employment incident.
3

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.8
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a lower
extremity condition causally related to the accepted December 18, 2018 employment incident.

4

Supra note 2.

5

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

Dr. Saeed, in his May 29, 2019 note, excused appellant from work until further notice.
However, he did not provide a specific diagnosis of an injury or medical condition or an opinion
on causation. The Board has held that a medical report lacking a firm diagnosis and a rationalized
medical opinion regarding causal relationship is of no probative value.11 As such, this medical
note is insufficient to meet appellant’s burden of proof.
In an August 22, 2019 report, Dr. Sardelli noted that appellant suffered a twist and fall type
of injury at work in December 2018. He diagnosed right ankle Achilles tendinitis, a chronic left
knee ACL tear, and left knee osteoarthritis. Dr. Sardelli opined that appellant’s conditions were
causally related to her work injury. While he provided an affirmative opinion which supported
causal relationship, he did not provide a pathophysiological explanation as to how the accepted
incident either caused or contributed to appellant’s diagnosed conditions.12 A mere conclusory
opinion provided by a physician without the necessary rationale explaining how and why the
incident was sufficient to result in the diagnosed medical condition is of limited probative value
and insufficient to meet a claimant’s burden of proof to establish a claim.13 Thus, the Board finds
that Dr. Sardelli’s report is insufficient to establish causal relationship.
On December 21, 2018 Dr. Ross noted that appellant’s date of injury was December 18,
2018 and diagnosed left knee, right ankle, and right wrist sprains. However, he too did not explain
how the accepted December 18, 2018 employment incident physiologically caused or aggravated
appellant’s diagnosed conditions.14 Therefore, Dr. Ross’ report is also insufficient to establish
appellant’s claim.
Appellant also submitted an April 29, 2019 report by Mr. Arnold, a physician assistant,
who diagnosed osteoarthritis. However, certain healthcare providers such as physician assistants
are not considered physician[s] as defined under FECA.15 Consequently, their medical findings
and/or opinions will not suffice for purposes of establishing entitlement to FECA benefits.16 Thus,
this evidence is of no probative value and is insufficient to establish appellant’s claim.
The record also contains diagnostic reports dated December 21, 2018 and May 11, 2019.
The Board has held that diagnostic tests, standing alone, lack probative value on the issue of causal
11

J.P., Docket No. 20-0381 (issued July 28, 2020); R.L., Docket No. 20-0284 (issued June 30, 2020).

12

J.R., Docket No. 20-0292 (issued June 26, 2020); T.M., Docket No. 19-1283 (issued December 2, 2019) R.D.,
Docket No. 18-1551 (issued March 1, 2019).
13

L.F., Docket No. 19-1905 (issued April 10, 2020); J.O., Docket No. 19-0326 (issued July 16, 2019).

14

D.M., Docket No. 19-1968 (issued August 28, 2020); G.L., Docket No. 18-1057 (issued April 14, 2020).

15

Section 8101(2) of FECA provides that physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.
5 U.S.C. § 8101(2). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter
2.805.3a(1) (January 2013); R.K., Docket No. 20-0049 (issued April 10, 2020) (a physician assistant is not considered
a physician as defined under FECA); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as
physician assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA). See
also R.R., Docket No. 20-0558 (issued August 31, 2020).
16

D.F., Docket No. 19-0108 (issued April 16, 2019); T.H., Docket No. 18-1736 (issued March 13, 2019).

5

relationship as they do not provide an opinion on whether the accepted incident caused the
diagnosed conditions.17 These reports are therefore also insufficient to establish the claim.
As appellant has not submitted rationalized medical evidence establishing that her medical
conditions are causally related to the accepted December 18, 2018 employment incident, the Board
finds that she has not met her burden of proof to establish his claim.
On appeal counsel argues that OWCP continues to confuse biomechanical causation with
medical causation. However, as explained above, the Board finds that appellant has not met her
burden of proof to establish a lower extremity condition causally related to the December 18, 2018
employment incident.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a lower
extremity condition causally related to the accepted December 18, 2018 employment incident.

17
S.M., Docket No. 20-0241 (issued August 25, 2020); K.S., Docket No. 19-1623 (issued March 19, 2020); M.J.,
Docket No. 19-1287 (issued January 13, 2020).

6

ORDER
IT IS HEREBY ORDERED THAT the December 17, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 16, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

